[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         DEC 6, 2006
                                    No. 06-12327
                                                                       THOMAS K. KAHN
                              ________________________
                                                                           CLERK

                         D. C. Docket No. 02-00100 CV-HTW-1

ELAINE WRIGHT,

                                                                         Plaintiff-Appellant,

                                            versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                                                        Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (December 6, 2006)

Before ANDERSON and BARKETT, Circuit Judges, and GOLDBERG,* Judge.


________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
PER CURIAM:

      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed for the reasons discussed at oral

argument.

      AFFIRMED.




                                          2